Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I drawn to a humanized antibody or antigen-binding fragment that specifically binds to ADAMTS13 and inhibits VWF cleavage by ADMATS13 in the reply filed on 07/09/2021 is acknowledged. Applicant further elects without traverse, the anti-ADAMTS13 species hMAB 2-2, comprising the six complementarity determining regions defined by non-degenerate SEQ ID Nos: 16, 21, 25, 34, 40, and 48, as set forth in claim 40. 
Claims 44 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/09/2021. 
Upon further consideration, the species election requirement with respect to the structure of the anti-ADAMTS13 antibody species has been withdrawn. Claims 26 – 43 are examined on the merits in the present Office Action. 
Specification
The disclosure is objected to because of the following informalities: WO201616448 cited on Page 2, Line 1 and Page 3, Lines 27 and 32 appears to be a reference for a welding device not an anti-ADAMTS13 antibody. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 26 – 40, 42, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).

“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that the anti-ADAMTS13 antibody 17C7 binds to and inhibits the activity of human ADAMTS13 more that the anti-ADMATS13 antibody 3H9 (see Examples 1-4). Further, the humanized versions of 17C7 of the claimed invention having the amino acid sequences recited in Table 1 on Page 35 of the specification were similarly effective at 
While the complementarity determining regions (CDRs) of an antibody are believed to be primarily responsible for antigen recognition, framework residues also play an important role in antigen binding as evidenced by partial or complete loss of binding affinity during antibody humanization and CDR grafting, which can often be restored by back mutating some of the FR residues to the original murine sequence (Sela-Culang et al., see entire document, in particular, “FR residues” subsection under “Non-CDR Determinants That have a Role in Ag Binding”) (Sela-Culang, Inbal et al. Frontiers in immunology vol. 4 302. 8 Oct. 2013). In particular, framework residues that affect antigen binding include those that make direct contact with the antigen or are in close proximity to the CDRs and those that affect the orientation and conformation of the CDRs, impacting antigen binding indirectly (Sela-Culang et al, “FR residues” subsection, Para. 2-4). As presently written, genus of the anti-ADAMTS13 antibodies encompassed by the claims represent partial structures wherein one or more conservative or nonconservative amino acid substitutions can be made in the heavy and light chain domains outside the CDR regions (i.e. framework regions) of the claimed anti-ADAMTS13 antibodies.  Although framework residues can impact antigen binding, there is no guidance provided in the specification about which specific amino acids can vary outside the CDR regions such that the ability of the antibody to bind to and inhibit the activity of ADAMTS13 is retained. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to readily identify without further testing antibodies comprising light and heavy chains having up to 5 or up to 10 undefined amino acid substitutions possess the functional property of binding to and inhibiting the activity of ADAMTS13. 

Further, while the antibodies of the claimed invention are intended to bind to and inhibit the activity of ADAMTS13, artisans would not be able to envision the complete structure of an antibody or antigen binding fragment in terms of which of the twenty naturally occurring amino acids exists at each position in the framework regions based on the antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide 
Therefore, the claimed genus of antibodies and antigen binding fragments lacks adequate written description because there does not appear to be any correlation between the structure of the claimed genus of antibody or antigen-binding fragments and the function of binding to and inhibiting the activity of ADAMTS13. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-ADAMTS13 antibodies at the time the instant application was filed. 

Enablement
Claims 26 – 40, 42, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are broadly drawn to a humanized antibody or antigen-binding fragment that specifically binds to ADAMTS13 and inhibits VWF cleavage by ADMATS13 having up to 5 or up to 10 undefined amino acid substitutions outside the CDR regions. 
The specification teaches that the anti-ADAMTS13 antibody 17C7 binds to and inhibits the activity of human ADAMTS13 more that the anti-ADMATS13 antibody 3H9 (see Examples 
The specification does not teach the genus of antibodies presently encompassed by the claims with up to 5 or up to 10 undefined amino acid substitutions outside the CDR regions and having the functional property of binding to and blocking the activity of ADAMTS13. 
As stated earlier, while the complementarity determining regions (CDRs) of an antibody are believed to be primarily responsible for antigen recognition, framework residues also play an important role in antigen binding as evidenced by partial or complete loss of binding affinity during antibody humanization and CDR grafting, which can often be restored by back mutating some of the FR residues to the original murine sequence (Sela-Culang et al., see entire document, in particular, “FR residues” subsection under “Non-CDR Determinants That have a Role in Ag Binding”) (Sela-Culang, Inbal et al. Frontiers in immunology vol. 4 302. 8 Oct. 2013). In particular, framework residues that affect antigen binding include those that make direct contact with the antigen or are in close proximity to the CDRs and those that affect the orientation and conformation of the CDRs, impacting antigen binding indirectly (Sela-Culang et al, “FR residues” subsection, Para. 2-4).  It is known that each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Indeed, a single amino acid substitution of the FR residue alanine at H71, a major determinant of the conformation of CDR loops, significantly reduces binding   affinity   of   a   mutant   cB72.3m17 antibody for 
It should be further noted that the VH chains (SEQ ID NOs: 2 and 3) and VL chains (SEQ ID NOs: 7 – 12) present in the humanized antibodies that were confirmed ADAMTS13 inhibition activity (see Table 1, Example 6 of Specification) do not represent every CDR species having Xaa residues disclosed in instant claim 26. In particular, Asn is present in the X position in the amino acid sequences of VH chains as well as the VL chains of SEQ ID NOs: 7-9 and 11; and Arg is present in the X position of SEQ ID NOs: 10 and 12 to reduce potential immunogenicity per the specification (see Page 35, Ln. 10-14). However, there is no data provided on other amino acid substitutions in the CDR sequences that are presently recited in the claims nor is there data provided for substitutions made in the VL chain of SEQ ID NO: 6. Given that a single amino acid substitution in the antibody can diminish binding affinity at the antibody-antigen interface (Colman, see entire document in particular Page 33, Col 1- 2) (Colman, Research in Immunology 145.1 (1994): 33-36), it is unclear if the other amino acid substitutions that can be made in the CDR domains that are recited in claim 26 but were not tested in the working examples retains the ability to bind to and inhibit ADAMTS13 activity. 
It would require undue trial and error experimentation for artisans to determine the correct combination of framework residue substitutions that can be made in the antibodies of the claimed invention such that the ability to bind to and block the activity of ADAMTS13 is retained.  Further, absent of evidence to the contrary, one of the amino acid substitutions that can be made in the CDR . 

Conclusion
Claims 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644